Title: To Benjamin Franklin from Jan Ingenhousz, 15 November 1776
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear friend.
Vienna in Austria Nov. 15. 1776
Since I received your kind lettre dated Marsch 18, 1774, great things have happened, of which your country is the theatre. That country is become the seat of horror and bloodshed, which I took to be the seat of tranquillity and happiness, and which I was formerly much inclined to chuse as a quiet retreat in an approaching old age. This sceme has often had more wight upon my mind, than I trusted to communicate even to the best of my friends. My plan was to settle there in the mean time some children of my brother. Not long ago I was asked advice by a very sensible man about his purchassing a little estate in the Neighbourhood of Philadelphia worth £2000, which he thought could be acquired for a thousand Pound St. during these troubles, which he expected would soon been setled. But it seems he is very much mistaken. What dismal scene of confusion anarchy and bloodshed exhibits this once happy climate! which did seem to be destined by the Author of Nature for the abode of tranquillity, the asilum for those who are persecuted for religious principles, and the only seat of undisturbed human felicity. A natural inclination, warmed by a sense of gratitude make me take a freindly share in every thing which befalls great Brittain and the colonies. I considered them as one country, the only, where men enjoyed in full all those liberties which they derive from nature, and which are consistent with a well regulated society. You made me consider them as one nation, tho divided thro different climates, which aught to have one common interest, as it is or aught to be gouverned by the same laws and to have one common seat of gouverment, which you thaught should better remain, where it allways was, than to be transferred within the colonies. You told me more than once that no more distinction should be made between a man residing in England and one residing in North America, than between the inhabitans of London and cheffield. Knowing from your own mouth this to be your principles, I found myself often obliged to defend your conduct before the most Respectable Persons, who were verry willing to adscribe in a great great measur to you this unhappy contest and all the bloodshed of which it has been allready and may be still the cause. Will this dreadfull storm at last subside and end in a calm, as human affairs commonly do? or will it end in a total subversion of things? Will all the industrious labour of your ancestors employed in changing those wildernisses in the happyest abode for civilised men, at once been rendered useless, and their so newly erected cities converted again into uninhabited deserts? I shudder at the very thaught of such horrid catastrophes, of which no exemple has ever happened upon the surface of the earth.
Whatever may be your chief business at present I hope you have not entirely forgot your old friends. If he, how [who] is the most respectfully and sincerely attached to you, may claim some preference, I may expect the favour of a few lines and be informed of the state of your health, and of that degree of happiness or unhappiness which may at that period of time have befallen your country; that I may be qualify’d to give some satisfactory answer to those illustrious persons, who very often inquire about you, and ask whether and what news I got from you, which [with] whom they know I have been so many years intimately acquainted. I should be very glad to know at the same time, who [how] your Nephew does our fellow traveller with Mr. Canton, and what is become of your son the governour of New Jersey. You promised me to send me a copy of your apology, but I have heard nothing about it since.
Sir John Pringle and some of our other English friends let me sometimes hear from them. I expect the same kindness of you, tho separated from you by a great deal more land and sea. If I could expect that in the middel of the horrors of a civil warr you reserved some hours to philosophical poursuits, I should intertain you with some experiments upon air and other matters, which I made some time ago, some of which, I hear, are to be publish’d in the philosophical trans.
The Second volum of Priestley upon air is full of new matter and seems to open a large field to philosophers. Electricity is dayly advancing everywhere. Mr. Walsh has at last found out the method of making an Electric spark visible from a Gymnotus of Surinam. The new electrical machine, called by the discoverer, one mr. Volta, an Italien gentleman, Electrophorus perpetuus affords much matter of speculation. Some Electricians, thinking that the phenomena of this machine do not consist with your principles, have attempted to establish new ones; but I think them in the wrong. As the present troubles may possibly have prevented you getting some knowledge of this discovery, I think it may [my] duty to give you a Slight idea of its nature. It consists of two plates of metal, or wood, past-board or other matter covered with metal. One of them is covered with a thin coat of Rosin mixed with some wax and turpentin (for to make it less brittel) about one or 2 lines thick. The oter has a glas tube, stick of sealing wax, or silk strings fastened to its upper surface for to insulate it. The plate covered with rosin is put upon a table with the Rosin upwards and rubbed with a dry hand, a piece of leather or a hair skin. The other plate is put upon the rosin and touched with the finger, a spark issues out of it, and if the under plate is touched at the same time, a shock is felt. The upper plate being lifted up prouves to be strongly electrical positively, and the under plate negatively (if placed upon an electric stand) the upper plate, after a spark has been taken out, being let down again upon the rosin and touched as before becomes again electrical, and thus the electric force once excited may be kept a life years togeather. If a charged fial is slided over the surface of the rosin by taking it by the nob the electricity is very much increased. If insteat of one plate coated with rosin you take two, and slide the upper plate alternately over the surface of them, taking allways the spark from it when it is placed upon the rosin, both under plates become very strongly electrical the one communicating to the insulated plate a positive, the other a negative electricity, so strong, that at last the insulated plate being lifted up discharges it self with a crakeling noice upon the metal of the under plate (which last experiment is not yet published). Some years ago I contrived a very strong electrical machine. It consisted of a disk of pastboard 4 feet diameter thoroughly dryed then impregnated and covered with linzeet oil varnish, and whirled round verticaly, and rubbed by hair skins in the way my flat machines are rubbed. The sparks from the surface of such a pasteboard were about 2 feet long, and when collected upon a metal prime conductor of 6 or 7 feet long, they were allmost unsufferable, tho they were but a few inches long. By placing several such disks one after an other and cushions between them, wirled round upon the same axis, the electricity was much increased.
You will be surprized to hear that I am maried with a Dutch Lady, the sister of Mr. Jacquin professor of botany and chemistry in this University, and well known in the learned world by his various botanical and chemical Works. But you will perhaps not approuve that I took one, who is but 5 years younger than I. However, after a great deal of reflexions I thaught that such a wife did suit me bettre at my age than a young girl. This changement in my life will not prevent me from visiting my friends in England.
I enjoye sometimes the company of one Mr. Kauffman from Philadelphia, who studies physic here, and intends to settle in his native country.

As your unhappy contest with the mother country is not yet setled, I find a great difficulty to forward this lettre to you. I thaught it advisable to send two copies of it, as it is more than probable that one of them will be lost. I will venture to send one by England, if sometimes it may be taken with the Males of New York, where to all appearance the king’s troops will keep their winter quarters. I will send the other over Amsterdam to S. Eustatius. It will not be so difficult for you to direct lettres to me, either by the way of England, where they may best be delivred to the Imperial Ambassadour, or over S. Eustatius, or directely to Amsterdam to the care of Mr. Hermanus Volkmar, who will have the care of this lettre.
I hope your first news will be that of peace being restored, for I fear, that, if things are not soon be brought to an end, other powers will meddle in the affair and embroil whole the globe of the earth; which then will be the third warr one after an other, original from North America. How glorious would it be to you to be the chief means of stopping the streams of human blood, which are likely to flow still from these terrible misunderstandings. I am most sincerely Dear friend Your most obedient humble Servant and affectionat friend
J. Ingen Housz
 
Addressed in another hand: To / Doctor Benjamin Franklin / at / Philadelphia
Notation: Ingenhouss Nov. 15. 1776.
